1

2

3                              UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6    LUIS CARDENAS-ORNELAS,                           Case No. 3:17-cv-00461-MMD-CBC
7                                     Petitioner,                    ORDER
            v.
8
     RENEE BAKER, et al.,
9
                                   Respondents.
10

11         Good cause appearing, Respondents’ third unopposed motion for enlargement of

12   time (ECF No. 37) is granted. Respondents will have until June 5, 2019, to answer or

13   otherwise respond to the second amended petition for writ of habeas corpus in this case.

14   Further extensions of this deadline, however, are not likely to be granted.

15         DATED THIS 3rd day of May 2019.

16

17                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28
